Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claim 51. The claim objection is withdrawn.
	Although claim 63 has not been annotated appropriately, the Examiner acknowledges the amendment to claim 63.  The 112 rejection is withdrawn.  
	The Examiner acknowledges the amendments to claim 45.  The 102 rejections are withdrawn.  New rejections are set forth herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-60, 63-70, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US Patent 3,774,607) in view of Campion (2013/0226188).
Regarding claim 45 (Currently Amended) Schmitz discloses a plug blank insertion assembly for inserting a plug blank into a stud orifice of a horseshoe (intended use), comprising: 
means for guiding movement (Item 36) of the plug blank (Abstract “pellets”); and 
means for moving the plug blank (Item 20) via the guiding means towards and out of a plug blank dispensing end of the plug blank insertion assembly so the plug blank is dispensed from the plug blank insertion assembly into the stud orifice of the horseshoe; 

wherein the hammer has a plug blank dispensing position and an out of use position and a biasing means for normally biasing the hammer into an out of use position, the biasing means of the plug blank insertion assembly comprising one spring only (Item 23).  
Schmitz fails to disclose the entire spring is disposed between the trailing end and the leading end of the hammer.  
Campion teaches the entire spring is disposed between the trailing end and the leading end of the hammer (best shown in Figure 2, Item 21 is disposed around the hammer Item 14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the location of the spring from the handle section as originally disclosed in Schmitz to around the hammer as taught by Campion.  Both Schmits and Campion teach compression springs to return the handle to the original position.  It has been held that rearranging parts of an invention involves only routine skill in the art. (see MPEP 2144.04 VI).  Further, Schmitz discloses in Column 1 Lines 60-63 that these components were known and conventional).
Regarding claim 46 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the means for moving the plug blank along the guiding means comprises means for positively engaging at least part of the plug blank (Schmitz; Column 1 Lines 51-63).  
Regarding claim 47 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 46, wherein the means for positively engaging at least part of the plug blank is movable relative to the guiding means (Schmitz; the hammer moves while the housing stays still).  
Regarding claim 48 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the plug blank insertion assembly includes actuation means (Schmitz; handle and triggers Items 12 and 13).  
Regarding claim 49 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the means for moving the plug blank along the guiding means comprises actuation means (Schmitz; the trigger moves the hammer).  
Regarding claim 50 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, further comprising actuation means, wherein the actuation means is operably coupled to the plug blank engaging means (Schmitz; the trigger moves the hammer which moves the plug).  
Regarding claim 51 (Currently amended) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, further comprising actuation means, wherein the actuation means comprises the trigger (Schmitz; Item 12).  
Regarding claim 52 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, further comprising actuation means, wherein the actuation means is movably and pivotally coupled (through Item 26) to or proximal to the means for guiding the plug blank (Schmitz; trigger moves in relation to the housing).  
Regarding claim 53 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the means for guiding movement of the plug blank comprises a holder for holding a plurality of plug blanks (Schmitz; Item 15).  
Regarding claim 54 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 53, wherein the holder for holding the plurality of plug blanks comprises means for holding the plurality of separate plug blanks spaced apart from one another (Schmitz; Figure 5).  
Regarding claim 55 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 54, wherein the holder for holding the plurality of plug blanks is movably mounted relative to the means for moving the plug blank so that each means for holding the plug blank is independently alignable with the means for moving the plug blank (Schmitz; Column 2 Lines 35-57).  
Regarding claim 56 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 53, wherein the holder for holding the plurality of plug blanks comprises a cylinder having a plurality of through bores each having a longitudinal axis parallel to the longitudinal axis of the cylinder (Schmitz; Figure 5).  
Regarding claim 57 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 56, wherein the holder for holding the plurality of blanks comprises the cylinder having a plurality of through bores (Schmitz; Item 62) spaced angularly around the circumference of the cylinder.  
Regarding claim 58 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 57, wherein the holder for holding the plurality of blanks comprises the cylinder having a plurality of through bores equi-spaced angularly around the circumference of the cylinder (Schmitz; Figure 5).  
Regarding claim 59 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 56, wherein the holder for holding the plurality of blanks comprises the cylinder having a gripping means on the outer curved surface of the cylinder (Schmitz; Item 64).  
Regarding claim 60 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 58, wherein the cylinder for holding the plurality of plug blanks is movably mounted relative to the means for moving the plug blank so that each through bore of the cylinder for holding the plug blank is independently alignable with the means for moving the plug blank (Schmitz; Column 3 Lines 5-20).  
Regarding claim 63 (Currently Amended) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the hammer has a means for engaging the actuation means (Schmitz; the trigger actuates the hammer) .  
Regarding claim 64 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, further comprising a housing (Schmitz; Item 36) for locating and supporting the means for guiding movement of the plug blank and for locating and supporting the means for moving the plug blank.  
Regarding claim 65 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 64, wherein the housing comprises a handle (Schmitz; Item 11).  
Regarding claim 66 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 64, wherein the housing has bearing means for journaling the two ends of the hammer and for allowing the hammer to slide along the housing towards and away from the means for guiding movement of the plug blank (Schmitz; Item 33, bore along the length of the insertion assembly).  
Regarding claim 67 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 64, wherein the housing comprises means for movably and pivotally coupling the actuation means to the housing (Schmitz; Item 26).  
Regarding claim 68 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 64, wherein the housing has a plug blank insertion end for locating and supporting the means for guiding movement of the plug blank (Schmitz; Item 16).  
Regarding claim 69 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 66, wherein the means for guiding movement of the plug blank is rotatably mounted on the plug blank insertion end of the housing (Schmitz; Item 34).  
Regarding claim 70 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the plug blank insertion assembly has a plug blank comprising an elongate rod or a cylindrical rod (Schmitz; Item 16 is a hollow needle).  
Regarding claim 73 (New) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the longitudinal axis of the spring and the hammer are in alignment (Campion; Figure 2, Item 21 wraps around Item 14).
Regarding claim 74 (New) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 45, wherein the hammer moves through the spring (Campion; Figure 2, Item 21 wraps around Item 14).
 
Claims 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US Patent 3,774,607) in view of Campion (2013/0226188) in view of Optik (DE202007001379).
Regarding claim 71 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 70. Schmitz fails to explicitly disclose wherein the plug material comprising rubber and/or plastic and/or polymer and/or any combination thereof (the composition of the pellets are not explicitly disclosed in Schmitz).
Optik teaches plug material comprising rubber and/or plastic and/or polymer and/or any combination thereof (German translation, page 7 last paragraph). It would have been obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to modify Schmitz with the plug taught in Optic. Doing so would allow the plug to have a tool that could quickly install the plug. (Schmitz would be capable of installing the insert of Optik if the diameter of the plug blanks were to be sized properly).
Regarding claim 72 (Previously Presented) Schmitz in view of Campion discloses the plug blank insertion assembly as claimed in claim 70. Schmitz fails to disclose wherein the plug blank comprises a cylindrical rod with a plurality of uniform teeth protruding radially around the 
Optik teaches the plug blank comprises a cylindrical rod with a plurality of uniform teeth protruding radially around the cylindrical rod, each tooth having a leading conical surface tapering from a central large diameter rim to a small diameter leading edge and a trailing conical surface tapering from the central large diameter rim to a small diameter trailing edge (German translation, page 7 last paragraph; Figure 12).  It would have been obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to modify Schmitz with the plug taught in Optic. Doing so would allow the plug to have a tool that could quickly install the plug. (Schmitz would be capable of installing the insert of Optik if the diameter of the plug blanks were to be sized properly).

Response to Arguments
Applicant’s arguments with respect to claim(s) 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723